DETAILED ACTION

Response to Amendment
1.	The amendment filed 4/6/2022 for US Patent Application No. 16/878655 has been entered and fully considered.
2.	Claims 22-32 are currently pending and have been fully considered. Claims 33-41 are withdrawn.
3.	The 35 U.S.C 112(b) rejection, the 35 U.S.C. 102(a)(2) rejections and the 35 U.S.C. 103 rejections presented in the office action dated 1/6/2022 are withdrawn.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 1/6/2022, with respect to the rejections of claims 22-23, 25-29 and 31-32 under 35 U.S.C. 102(a)(2) and the rejection of claim 30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt (US Patent 4,440,838).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	The term “about 1” in claim 22 is a relative term which renders the claim indefinite. The term “about 1” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 22-23, 25-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US 2016/0028060 A1), herein referred to as Pekala, in view of Schmidt (US Patent 4,440,838).
With respect to amended claim 22, Pekala teaches (Claim 1) a battery separator comprising a surface active molecule material (surfactant) wherein the surface active molecule material (Claim 2) can include materials such as block copolymers of polyethylene oxide and polypropylene oxide (ethylene oxide/propylene oxide block copolymer). Pekala further teaches [0030] the surface active molecule can be incorporated within the separator or coated onto the separator.
With respect to claim 23, Pekala teaches [0031] the battery separator can further include nonionic surface active materials such as block copolymers of polyethylene glycol and polypropylene glycol.
With respect to claim 25, Pekala teaches [0026] the battery separator includes a microporous web (microporous membrane).
With respect to claims 26-29, Pekala teaches [0019-0020] the battery separator comprises polyethylene, silica and a process oil. Pekala further teaches [0034-0036 and 0046] the amount of surface active molecule material used (Example 6), which is 7.2 kg, relative to the total amount of polyethylene, silica and processing oil used (from [0034-0036] which is 44 kg + 120 kg +75 kg = 239 kg) is 3 percent (7.2 kg of surface active molecule material/ 239 kg of total amount times 100 to equal 3 percent). The ratio of surface active molecule material to the total amount of material used in the separator therefore falls within the claimed percentage ranges recited in claims 26-28.
With respect to claim 31, Pekala teaches [0039] the battery separator includes a metal such as zinc.
With respect to claim 32, Pekala teaches [0027-0028] the battery separator is employed in a lead-acid battery and provides improved wettability thereby reducing water loss.
Pekala does not appear to explicitly teach the limitations of amended claim 22 directed to the ethylene oxide/propylene oxide block copolymer having an HLB of about 1.
However, Schmidt recites (Abstract) an improved battery separator for lead-acid battery cells has low resistance to electrolyte ion transfer and can assist in holding paste in contact with a grid of an electrode plate during chemical reactions of the cell.
In view of amended claim 22, Schmidt teaches (Column 4, Lines 56-68 and Column 5, Lines 1-8) employing nonionic block copolymer surfactants during manufacture of the battery separator because the aforementioned surfactants make suitable surface-active wetting agents. Schmidt suggest the preferred HLB number for the aforementioned surfactants is below 5 and that low HLB number surfactants provide a substantially high degree of hydrophilicity to polypropylene fiber surfaces along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily from the surface of the fiber.
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the lead-acid battery separator taught by Pekala to include the teachings of Schmidt directed to manufacturing a lead-acid separator with a low HLB value in order to provide a separator that exhibits greater stability to acidic and alkaline compounds and reduces water loss, thereby reducing the likelihood of gases being emitted from the lead-acid battery. 

10.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pekala et al. (US 2016/0028060 A1), herein referred to as Pekala in view of Schmidt (US Patent 4,440,838) and further in view of Deiters et al. (US 2012/0094183 A1), herein referred to as Deiters.
	The Pekala and Schmidt references do not appear to explicitly teach the limitations of claim 30 directed to a battery separator that comprises an alkoxylated alcohol additive.
	However, Deiters recites a battery separator with improved oxidation stability. In view of claim 30, Deiters teaches [0045] a battery separator that comprises additives such as fatty alcohol alkoxylates. Deiters further teaches [0058-0060] the additives can be applied to the battery separator after manufacture, such as by dip-coating process, or the additive can be incorporated with the mixture of components used to manufacture the battery separator. Deiters suggests [0088-0089] that fatty alcohol alkoxylates provide improved oxidation stability to the battery separator without having to increase the thickness of the separator which increases manufacturing costs. 
Therefore, at the time of effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the battery separator teachings of Pekala and Schmidt to include the teachings of Deiters directed to employing an alkoxylated alcohol additive during manufacture of the battery separator in order to provide improved stability and durability to the battery separator.

Allowable Subject Matter
11.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724